AO 245B (Rev 05115/2018) Judgment ma Criminal Petty Case (Modified)                                                                Page I of I



                                   UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                          (For Offenses Comn1itted On or After November I, 1987)
                               v.

                      Ramiro Flores-Zarate                                Case Number: 3:18-mj-23318-KSC

                                                                          Danielle Rachel Iredale
                                                                          Defendant's Attorney


REGISTRATION NO. 73394298

THE DEFENDANT:
 161 pleaded guilty to count(s) 1 of Complaint
                                        ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                           Count Number(s)
8: 1325                         ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)                ~~~~~~~~~~~~~~~~~~~




 D Count(s)      ~~~~~~~~~~~~~~~~~~
                                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

161   Assessment: $10 WAIVED
161   Fine: WAIVED
161   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                       Friday, December 28, 2018
                                                                       Date oflmposition of Sentence
                           FILED
                           Dec 28 2018
                     CLERK, U.S. DISTRICT COURT
                                               I
                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                       ~
                                                                       H~~~NS~~ORD
                                                                       UNITED STATES MAGISTRATE JUDGE
                 BY          si ericas     DEPUTY




                                                                                                                3: l 8-mj-23318-KSC
